Name: 2004/857/EC: Commission Decision of 8 December 2004 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products (notified under document number C(2004) 4563)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  foodstuff;  health;  trade;  cooperation policy
 Date Published: 2004-12-16

 16.12.2004 EN Official Journal of the European Union L 369/65 COMMISSION DECISION of 8 December 2004 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products (notified under document number C(2004) 4563) (Text with EEA relevance) (2004/857/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), and in particular Articles 3(1) and 16 in conjunction with the first indent of Article 21a(1) thereof, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and as regards pathogens, to Directive 90/425/EEC (2), and in particular Article 10(2)(a) and (3)(a) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 8(1) and (4) thereof, Whereas: (1) Commission Decision 97/222/EC (4) establishes a list of third countries or parts of third countries from which the importation of meat products are authorised. (2) To ensure transparency and harmonisation of the codes for certain treatment regimes as laid down in the tables in Part II and III of the Annex to Decision 97/222/EC, it is necessary to amend and clarify some of the footnotes with reference to the origin and provenance of fresh meat. (3) In the description of regionalised territories in Part I of the Annex to Decision 97/222/EC, there are outdated references to legislation that has now been repealed and replaced by new acts. It is therefore necessary to update those references. The corresponding codes of territories and treatment regimes in Part II of the Annex to Decision 97/222/EC should also be updated accordingly. (4) Therefore, Part I, II and IV of the Annex to Decision 97/222/EC should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 97/222/EC is amended as follows: 1. Part I of the Annex is replaced by the text in Annex I to this Decision; 2. Part II of the Annex is replaced by the text in Annex II to this Decision; 3. Part IV of the Annex is replaced by the text in Annex III to this Decision. Article 2 This Decision shall apply from 23 December 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (2) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 89, 4.4.1997, p. 39. Decision as last amended by Decision 2004/245/EC (OJ L 77, 13.3.2004, p. 62). ANNEX I Description of regionalised territories as laid down for the countries listed in parts II and III Country Territory Description of territory Code Version Argentina AR Whole country AR-1 1/2004 The whole country except the Provinces of Chubut, Santa Cruz and Tierra del Fuego AR-2 1/2004 The Provinces of Chubut, Santa Cruz and Tierra del Fuego Bulgaria BG Whole country BG-1  As described in Part I of Annex II to Council Decision 79/542/EEC (1) (as last amended) BG-2  As described in Part I of Annex II to Council Decision 79/542/EEC (1) (as last amended) Brazil BR Whole country BR-1  As described in Annex I to Commission Decision 94/984/EC (2) (as last amended) Serbia and Montenegro CS Whole country as described in Part I of Annex II to Council Decision 79/542/EEC (1) (as last amended) Malaysia MY Whole country MY-1 95/1 Peninsular (western) Malaysia only (1) OJ L 146, 14.6.1976, p. 15. (2) OJ L 378, 31.12.1994, p. 11. ANNEX II PART II Third countries or parts thereof from where meat products are authorised for importation into the European Community Code ISO Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Domestic poultry 2. Farmed feathered game Domestic rabbit and farmed leporidae Wild cloven hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A C C XXX A D XXX Argentina AR-1 (1) C C C A A A C C XXX A D XXX Argentina AR-2 (1) A (2) A (2) C A A A C C XXX A D XXX AU Australia A A A A D A A A XXX A D A BG Bulgaria BG D D D A D A D D XXX A D XXX Bulgaria BG-1 A A D A D A A D XXX A D XXX Bulgaria BG-2 D D D A D A D D XXX A D XXX BH Bahrain B B B B XXX A C C XXX A XXX XXX BR Brazil C C C A D A C C XXX A D XXX Brazil BR-1 C C C A A A C C XXX A A XXX BW Botswana B B B B XXX A B B A A XXX XXX BY Belarus C C C B XXX A C C XXX A XXX XXX CA Canada A A A A A A A A XXX A A A CH Switzerland A A A A A A A D XXX A A XXX CL Chile A A A A A A B B XXX A A XXX CN Peoples Republic of China B B B B B A B B XXX A B XXX CO Colombia B B B B XXX A B B XXX A XXX XXX CS Serbia and Montenegro A A D A D A D D XXX A XXX XXX ET Ethiopia B B B B XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D A B B XXX A XXX XXX HR Croatia A A D A A A A D XXX A A XXX IL Israel B B B B D A B B XXX A D XXX IN India B B B B XXX A B B XXX A XXX XXX IS Iceland B B B A A A B B XXX A A XXX KE Kenya B B B B XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D A XXX XXX XXX A D XXX MA Morocco B B B B XXX A B B XXX A XXX XXX MG Madagascar B B B B D A B B XXX A D XXX MK Former Yugoslav Republic of Macedonia (3) A A B A XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX A B B XXX A XXX XXX MX Mexico A D D A D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D A XXX XXX XXX A D XXX NA Namibia (1) B B B B D A B B A A D XXX NZ New Zealand A A A A A A A A XXX A A A PY Paraguay C C C B XXX A C C XXX A XXX XXX RO Romania A A D A A A A D XXX A A A RU Russia C C C B XXX A C C XXX A XXX A SG Singapore B B B B D A B B XXX A XXX XXX SZ Swaziland B B B B XXX A B B A A XXX XXX TH Thailand B B B B A A B B XXX A D XXX TN Tunisia C C B B A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States of America A A A A A A A A XXX A A XXX UY Uruguay C C B A D A XXX XXX XXX A D XXX ZA South Africa (1) C C C A D A C C A A D XXX ZW Zimbabwe (1) C C B A D A B B XXX A D XXX XXX: Meat products containing meat of these species are not authorised. (1) See Part III of the present Annex for minimum treatment requirements applicable to pasteurised meat products and biltong. (2) For meat products prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (3) Former Yugoslav Republic of Macedonia: provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. XXX: Meat products containing meat of these species are not authorised. ANNEX III PART IV Interpretation of codes used in tables in parts II and III Non-specific treatment regime: A = No minimum specified temperature or other treatment is established for animal health purposes for the meat product. However, to qualify as a meat product , the meat must have undergone a treatment such that its cut surface shows that it no longer has the characteristics of fresh meat and the fresh meat used must also satisfy the animal health rules applicable to the export of fresh meat to the European Community. Specific treatment regimes  listed in descending order of severity: B = Treatment in a hermetically sealed container to an Fo value of three or more. C = A Minimum temperature of 80 °C which must be reached throughout the meat during the processing of the meat product. D = A Minimum temperature of 70 °C which must be reached throughout the meat during the processing of meat products, or for raw ham, a treatment consisting of natural fermentation and maturation of not less than nine months and resulting in the following characteristics:  Aw value of not more than 0,93,  pH value of not more than 6,0. E = In the case of biltong -type products, a treatment to achieve:  Aw value of not more than 0,93,  pH value of not more than 6,0. F = A Heat treatment ensuring that a centre temperature of at least 65 °C is reached for a period of time as necessary to achieve a pasteurisation value (pv) equal to or above 40.